Citation Nr: 0206884	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  01-10 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected bilateral hearing loss, currently rated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for service-
connected tinnitus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
December 1945 and from June 1947 to June 1950.  His service 
record shows that he is a recipient of the Purple Heart Medal 
with one Oak Leaf Cluster for wounds received in combat 
during World War II.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran service 
connection and a 10 percent rating for bilateral hearing 
loss, and service connection and a 10 percent rating for 
tinnitus as a residual of acoustic trauma and concussion.  
Both awards were made effective from July 6, 2000 (the date 
on which the veteran filed his original claim for VA 
compensation for hearing loss and tinnitus.)

The veteran's hearing testimony in February 2002 indicates 
that he is also claiming entitlement to service connection 
for chronic ear and Eustachian tube infections and chronic 
headaches and dizziness.  As these issues have not been 
adjudicated, they are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  For the period from July 6, 2000 onward, the objective 
medical evidence demonstrates that the veteran's service-
connected bilateral hearing loss was manifested by average 
pure tone thresholds of 61.35 decibels in the right ear and 
65 decibels in the left ear, and a speech discrimination 
score of 80 percent in the right ear and 72 percent in the 
left ear.

2.  Tinnitus is manifested by persistent symptomatology.


CONCLUSIONS OF LAW

1.  For the period from July 6, 2000, to the present, the 
criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2001).

2.  A rating higher than 10 percent is not warranted for the 
veteran's service-connected tinnitus.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary considerations

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103(a) (West Supp. 2001), now requires 
VA to assist a claimant in developing all facts pertinent to 
a claim for VA benefits, including a medical opinion and 
notice to the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  We 
find that the veteran has received direct notice from the RO 
in correspondence dated in March 2001 of the implementation 
of the VCAA and also that his claims were adjudicated under 
its provisions.

The claims file shows that the veteran was provided with a VA 
audiological evaluation to assess the current state of his 
hearing loss in March 2001.  The RO sent the veteran a 
statement of the case in November 2001.  In the statement of 
the case, the veteran was informed of the apllicable rating 
criteria and of the evidence that had been taken into account 
in reaching a decision in his claims.  The statement of the 
case also included an explanation of VA's duty to assist 
under the provisions of the VCAA.   Additionally, the record 
has been adequately developed with regard to obtaining copies 
of medical records identified by the veteran as being 
pertinent to his claim for inclusion in the evidence.  We 
note that in correspondence dated in October 2001, the 
veteran informed VA that he had sent all medical information 
in his possession.  Based on the foregoing, the Board 
concludes that it may proceed with the adjudication of the 
appeal based on the medical evidence of record.  We find that 
there is sufficient evidence of record with which to make an 
informed decision regarding the increased rating issues on 
appeal.  We have not identified any other pertinent evidence 
which is not currently of record which may substantiate the 
veteran's claims and he has not pointed to any such evidence 
after being informed of the VCAA, in light of his recent 
correspondence.  

In summary, the veteran and his representative have made 
aware of the evidence and information needed to substantiate 
the veteran's claims, and they have informed of the ways VA 
will assist in obtaining the needed information and evidence.   
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the claim.  For these reasons, 
further development is not required under the provisions of 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).

Factual Background

This case is based on an appeal of a July 2001 RO decision 
which awarded the initial grant of service connection for 
bilateral hearing loss and tinnitus, effective from July 6, 
2000; as previously discussed, this effective date is based 
on the date on which the veteran filed his claim for VA 
compensation for the aforementioned disabilities.  
Consideration must therefore be given regarding whether the 
case warrants the assignment of separate ratings for his 
service-connected disabilities for separate periods of time, 
from July 6, 2000, to the present, based on the facts found, 
a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Therefore, apart from a brief 
discussion of the history of the claim, we will restrict our 
review of the evidence to those medical records and 
testimonies which are dated on and after July 6, 2000.

Private audiological records dated from 1994 to 1998 show 
that the veteran was treated with a tympanoplasty of his left 
tympanic membrane in 1994 and that he was diagnosed with 
bilateral hearing loss and tinnitus.  In correspondence dated 
in March 2001, his private physician, Richard E. Caldwell, 
M.D., expressed the opinion that the veteran's military 
experiences in World War II, in which he was injured in a 
shell burst, caused him to rupture his eardrum and develop 
bilateral hearing loss.  

On the authorized VA audiological evaluation in March 2001, 
the veteran's pure tone thresholds of each ear, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
55
70
75
LEFT
35
40
60
75
85

Pure tone averages were 61.35 decibels in the right ear and 
65 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 80 percent in the right ear and 
of 72 in the left ear.  The examining audiologist concurred 
with Dr. Caldwell's opinion that the veteran's hearing loss 
could be the result of his exposure to acoustic trauma during 
combat in World War II.

The veteran appeared for a hearing at the RO before the 
undersigned traveling Board Member in February 2002.  He 
testified in pertinent part that he used hearing aids and 
that his hearing acuity had undergone a steady decline over 
the years.  He had difficulty hearing and understanding 
spoken words and had become increasingly reliant on reading 
lips to understand personal conversations.  He described his 
tinnitus as being like a persistent roaring or ringing sound, 
alternating in intensity, which he also described as sounding 
like "frogs in a pond."  He also reported that he was able 
to use an unaugmented, normal telephone and that when he did 
so he removed his hearing aid and was able to hear spoken 
voices on the telephone.   
Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has stated that assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Under applicable 
criteria, evaluations for defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The 
rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal auditory 
acuity to Level XI for profound deafness.  38 C.F.R. § 4.85 
(2001).

The objective medical tests used to assess the extent of the 
veteran's hearing impairment are performed without the 
veteran wearing his hearing aids.  (See 38 C.F.R. § 4.85(a) 
(2001))  Therefore, his level of audiological impairment is 
based on his unassisted hearing acuity and negates any 
contention which he may make to the effect that his need of 
hearing aids forms a basis for an increased hearing.

We acknowledge that the veteran had reported his subjective 
perception that he was experiencing a decrease in his hearing 
acuity in his oral testimony in February 2002.  However, the 
rating schedule only permits us to rate his hearing loss 
based on the objective results obtained on VA audiological 
examination.  The March 2001 VA examination shows that the 
veteran's hearing loss is manifested by an average pure tone 
threshold in the right ear of 61.35 decibels, and an average 
pure tone threshold in the left ear of 65 decibels, with 
speech recognition of 80 percent in the right ear and 72 
percent in the left.  Evaluating this test score based on 
Table VI found at 38 C.F.R. § 4.85, the veteran's right ear 
hearing acuity is at Level IV and his left ear is at Level V.  
This level of hearing acuity, as reflected on Table VII of 38 
C.F.R. § 4.85, is entitled to a 10 percent evaluation and no 
more.  His claim for an increased evaluation for bilateral 
hearing loss must therefore be denied.

Recurrent tinnitus is rated under 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  The rating schedule provides for a 10 
percent rating, and no higher, for this disability.  The 
veteran therefore cannot be granted an increased schedular 
rating as he is already rated at the maximum level permitted.

The evidence does not demonstrate that the veteran's hearing 
loss or tinnitus symptomatology present an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Therefore, to the extent 
that the veteran asserts that his claim should be considered 
for an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2001), we find that there is no 
evidence to support a referral of his case to the Director of 
the VA Compensation and Pension Service for extraschedular 
consideration.  See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Fisher v. Principi, 4 Vet. App. 53 (1993).  

ORDER

An increased evaluation in excess of 10 percent for service-
connected bilateral hearing loss is denied.

An increased evaluation in excess of 10 percent for service-
connected tinnitus is denied.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

